Citation Nr: 1760991	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  11-05 467	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to basic eligibility for home loan benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Eligibility Center in Winston-Salem, North Carolina.  Jurisdiction of this matter now rests with the Regional Loan Center in Atlanta, Georgia.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

The Veteran testified she thought an appeal regarding an education loan under the Montgomery GI Bill was before the Board.  The Veteran's education file has been received from the Muskogee Regional Office (RO).  The Veteran's December 2003 claim for education benefits under the Montgomery GI Bill was denied in January 2004, but the evidence of record does not contain a notice of disagreement with that decision.  As the appeal before the Board arose from a decision by the Winston-Salem Eligibility Center, which was then transferred to the Atlanta Regional Loan Center, the Board does not have jurisdiction over the unappealed education claim from the Muskogee RO.  Accordingly, the Veteran should direct any further inquiries regarding the December 2003 education claim to the Muskogee RO.


FINDING OF FACT

At the April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


